DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election of Group I, claims 1-13, 18-20 in the reply filed on 03/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 14-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/22.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13, 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite “obtainable” which is vague because it is unclear what type of layer would be considered “obtainable” by the claimed process (i.e., what features of a PE-CVD layer must the layer possess to be considered “obtainable” by PE-CVD, if the layer is in fact formed by a different process).  This is further indefinite because the language used appears to be broader than the usual product by process claim language (i.e., normal product by process language would be “obtained by” or “formed by” but “obtainable” is broader than that so is the claim limitation broader than normal product-by-process limitations?)
Claim 8 recites “particular” ranges which are vague because it is unclear if they are required or not.
Claim 11 precludes an additional binder from “connecting” the claimed layers which is vague because it is unclear if this precludes the “additional binder” from being present in any of the claimed layers (and thus part of the “connected” layers) or if the claim merely precludes an additional binder used separate from the claimed layers (i.e., an additional layer of binder).
Claims 19 and 20 put limitations on the sum of the atomic percentages but it is unclear if this is just at the surface, in the overall layer, or both.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-6, 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (U.S. 2009/0053526) in view of Inoue (U.S. 2019/0152195, foreign priority date 07/28/2016).
Regarding claims 1-6, 9-13, Arita discloses a gas barrier laminate comprising a base substrate (e.g., non-fluoropolymer as in claims 2 and 10) and a gas barrier stack with a polymer layer formed by plasma CVD of, e.g., HMDSO and acetylene (as in claims 3, 4, and 5), and with a carbon gradient that increases (and implicitly a silicon gradient the decreases) towards the exposed surface as in claim 6, and a thickness that overlaps claim 12, (Fig. 1a and 1b, with FIG. 1b showing an embodiment in which the carbon content increases with increasing distance from substrate F, [0094], [0056], [0059], [0064]-[0065], [0074]-[0078] referring to Fig 1b, [0098]).  
Arita does not disclose the claimed polymer layer over the carbon gradient polymer layer.  However, Inoue is also directed to gas barrier films and teaches that a polymer layer of rubber elastomer (including those in claim 9) may be applied over a gas barrier to act as an adhesive for the gas barrier layer to be adhered to the device being protected from gas (e.g., an organic EL device) to thereby “seal” the device, as in claim 13 ([0031], [0082], [0084]).  Thus, it would have been obvious to have added a rubber polymer layer over the top surface of the gas barrier layer in Arita so that the overall article could be used as a sealant for the device being protected from gas (with the rubber polymer layer acting to adhere the gas barrier layer to the device).
No additional binder is required to connect the above layers, as in claim 11.
Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (U.S. 2009/0053526) in view of Inoue (U.S. 2019/0152195, foreign priority date 07/28/2016), as applied to claim 1, and further in view of O’Neill et al. (U.S. 2009/0220794).
Regarding claims 7, modified Arita discloses all of the above subject matter but does not disclose covalent bonding between the polymer layer and the gas barrier layer.  However, O’Neill is also directed to plasma deposited layers adjacent to polymer layers and discloses that adhesion between those layers may be improved if the plasma deposition conditions are controlled to retain some functional groups on the surface of the plasma deposited layer and then allowing those functional groups to crosslink with the polymer layer that is later formed on the plasma deposited layer (see abstract, [0010], [0014], [0046]-[0057]).  Thus, it would have been obvious to have retained some functional groups on the plasma formed gas barrier layer of modified Arita, as taught by O’Neil, and then to have used those functional groups to covalently bond (crosslink) with the polymer layer formed thereon, as taught by O’Neil, in order to improve bonding between the gas barrier layer and the polymer layer.  
Claim(s) 8 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (U.S. 2009/0053526) in view of Inoue (U.S. 2019/0152195, foreign priority date 07/28/2016), as applied to claim 1, and further in view of Ezure (U.S. 2016/0049609).
Regarding claims 8 and 18-20, modified Arita discloses all of the above subject matter but does not disclose the atomic percentages as claimed.  However, Ezure is also directed to gas barrier films adjacent to an organic polymer layer (smoothing layer) and teaches that adhesion between the gas barrier layer and the organic polymer layer may be improved by providing an increasing carbon gradient towards the interface with the organic polymer layer ([0050]-[0051]) and discloses overlapping carbon, silicon and oxygen content at that interface, as in claims 8 and 18, and with the sum of C, Si, and O totaling to over 90% of the overall atomic percent, as in claims 19-20 (FIG. 3, shows carbon content increasing towards the organic polymer layer, i.e., at distance of 500 nm corresponding to the gas barrier layer thickness in that example, [0145]-[0148], [0240], [0326], Fig. 3 below has lines drawn to better illustrate the C, Si, and O at% at the surface, i.e., 500nm).  Thus, it would have been obvious to have used the above atomic percentage numbers from Ezure for the gradient already generally called for in modified Arita to provide such atomic percentage numbers at the interface between the gas barrier layer of Arita and the rubber polymer layer adjacent to the gas barrier layer of Arita in order to promote adhesion therebetween (as taught by Ezure) and especially because Arita already generally calls for increased carbon at% at that surface.  

    PNG
    media_image1.png
    564
    1027
    media_image1.png
    Greyscale




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787